Citation Nr: 1417746	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. A. J. O.



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1982, and from January 1991 to October 1991, including service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the VA RO in in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his RO hearing, the Veteran presented testimony of Dr. J. A. J. O.  This doctor stated that he had treated the Veteran many times since November 2011 for severe PTSD due to his stressors in Saudi Arabia and Kuwait.  Records from this treating source are missing from the claims file to the extent that there is only a one page form that the Veteran submitted from J.A.J. dated November 2011.  It does not appear that VA has made an attempt to obtain these identified relevant records.  The Board finds that because identified relevant records appear to remain outstanding from this source, a remand is required so that an attempt may be made to obtain them for review.

On remand, the AOJ should attempt to obtain these identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain identified records from Dr. J. A. J. O, provided that the Veteran has authorized their release. 

If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The AOJ should also undertake any other development it determines to be warranted.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



